Name: Commission Regulation (EEC) No 606/80 of 11 March 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 80 Official Journal of the European Communities No L 67/9 COMMISSION REGULATION (EEC) No 606/80 of 11 March 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits (*), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 14 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 171 , 4 . 8 . 1970, p. 10 . (2 ) OJ No L 32, 3 . 2. 1978 , p. 7 . (J) OJ No L 165, 28 . 6. 1975, p. 45. (&lt;) OJ No L 32, 3 . 2. 1978 , p 10 . No L 67/ 10 Official Journal of the European Communities 13 . 3 . 80 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irish Lit F1 £ sterling 1 . Lemons : 1.1  Spain 1 417 271-75 87-12 203-93 23-57 40 459 95-64 21-77 1.2 (deleted) Il IIIl\\ 1.3  Countries in southern Africa 1 625 311-61 99-90 233-85 27-03 46 393 109-67 24-97 1.4  Other African countries and countries on the I|| IIlII Mediterranean 1 314 251-95 80-77 189-07 21-85 37 510 88-67 20-18 1.5  USA 1 381 264-79 84-89 198-71 22-96 39 422 93-19 21-21 1.6  Other countries         2 . Sweet oranges : I\ II 2.1  Countries on the Mediterranean : IIIIII 2.1.1  Navels (with the exception of Navel \ III \ sanguines), Navelines, Navelates, Salus IlII tianas, Vernas, Valencia lates, Maltese \II\ blondes, Shamoutis, Ovalis , Trovita, Ill\ Hamlins 1 044 200-10 64-15 150-16 17-35 29 791 70-42 16-03 2.1.2  Sanguines and semi-sanguines, including l II \ Navel sanguines and Maltese sanguines . . 1 359 260-55 83-53 195-53 22-60 38 791 91-70 20-87 2.1.3  Other . . 723 138-57 44-42 103-99 12-02 20 630 48-77 11-10 2.2  Countries in southern Africa -I-I-l-I-I -I  2.3  USA 1 693 324-60 104-07 243-59 28-15 48 326 114-24 26-01 2.4  Brazil -I-I-l-I-I-l-l 2.5  Other countries 1 057 202-61 64-96 152-05 17-57 30 165 71-31 16-23 3 . Grapefruit and pomelos : 3.1 (deleted) I I I 3.2  Cyprus, Egypt, Gaza, Israel , Turkey .... 1 023 196-07 62-86 147-14 17-00 29 191 69-01 15-71 3.3  Countries in southern Africa -l-I-I-l-l-I 3.4  USA 1 450 278-10 89-16 208-70 24-12 41 403 97-88 22-28 3.5  Other American countries 921 176-58 56-61 132-51 15-31 26 289 62-14 14-14 3.6  Other countries 850 162-98 52-25 122-31 14-13 24 265 57-36 13-06 4. Clementines . . . 2 449 469-51 150-52 352-34 40-72 69 900 165-25 37-62 5 . Mandarines including wilkings 1 815 348-04 111-58 261-19 30-19 51 817 122-49 27-88 6 . Monreales and satsumas 1 538 294-85 94-53 221-27 25-57 43 897 103-77 23-62 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included . 2 194 420-64 134-86 315-67 36-48 62 625 148-05 33-70 Table II : Apples and pears 8 . Apples : 8.1  Countries of the southern hemisphere .... -I-I-I-I-l-I 8.2  European third countries 637 122-18 39-17 91-69 10-59 18 190 43-00 9-79 8.3  Countries of the northern hemisphere other Il\III III than European countries 2 133 408-90 131-09 306-86 35-46 60 878 143-92 32-76 9. Pears : IIl\\I\|| 9.1  Countries of the southern hemisphere . . . . 2 263 433-83 139-09 325-57 37-63 64 590 1 52-69 34-76 9.2 European third countries  I-I\I-III-II-II- 9.3  Countries of the northern hemisphere other than European countries \ \